DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

          SHOE ENVY FASHION, INC., and NADIA RIVERA,
                         Appellants,

                                      v.

                        SILVERI LEASING, INC.,
                              Appellee.

                               No. 4D18-2080

                                [July 3, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE15008961.

  Lyman S. Bradford, IV, of The Law Office of Lyman S. Bradford, IV, P.A.,
West Palm Beach, for appellants.

  Thomas D. Oates of Law Offices of Oates & Oates, P.A., Pompano
Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.